FAGG, Circuit Judge,
dissenting.
Because I would not preclude the Secretary from attempting to show Gavin is capable of doing other work, I respectfully dissent.
I agree with the court the record does not support the AU's finding that Gavin is able to return to his former work and is thus not disabled. Although Gavin is on the whole physically able to work and has expressed a desire to do so, it is clear he cannot return to work as a general factory laborer because of his reactions to stress in that type of working environment. I do not, however, agree with the court “that it [is] obvious that a remand would be a futile gesture.” Ante at 1202.
If Gavin is unable to return to his former work, our cases require the Secretary to assume the burden of proving that other jobs exist in the national economy for a claimant with Gavin's vocational characteristics. See Edwards v. Secretary, 809 F.2d 506, 507 (8th Cir.1987); Tucker v. Heckler, 776 F.2d 793, 795-96 (8th Cir.1985). Because the ALJ focused on Gavin’s ability to return to his former work, the Secretary was not put to the task of showing Gavin nevertheless could perform other work. Thus, the Secretary did not utilize vocational evidence to establish whether there are stress-free jobs available in the national economy and, if there are, whether Gavin can perform those jobs in light of his personality and behavioral disorders and his individualized reaction to job stress. See O’Leary v. Schweiker, 710 F.2d 1334, 1338 (8th Cir.1983); Lancellotta v. Secretary, 806 F.2d 284, 285, 287 (1st Cir.1986).
Although Gavin cannot return to his former work, “it is better that the Secretary be allowed to explore other evidentiary means to establish what jobs exist that [Gavin] might still pursue.” Kirksey v. Heckler, 808 F.2d 690, 694 (8th Cir.1987). I would remand this case to permit the Secretary this opportunity.